Citation Nr: 1630777	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  09-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a low back disability, to include as due to phlebitis, right leg.

2.  Entitlement to a bilateral hip disability, to include as due to phlebitis, right leg.

3.  Entitlement to a right knee disability, to include as due to phlebitis, right leg.

4.  Entitlement to a rating in excess of 40 percent for phlebitis, right leg.

5.  Entitlement to a total disability rating based upon individual unemployability.  


REPRESENTATION

The Veteran represented by:     John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  Both the September 2008 rating decision and the September 2009 statement of the case refer to VAMC records starting in March 2000 and ending in August 2008.  The earliest VAMC record associated with the file is dated in March 2007.  Therefore, the records from March 2000 to March 2007 are missing.  

The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from March 2000 to March 2007 and from August 2008 to the present should be requested to ensure that the Board has all relevant VAMC records.

There has not been a VA examination to determine whether the Veteran's bilateral hip disabilities and right knee disability, all diagnosed with arthritis, are related to incidents noted in the service treatment records or service generally or whether these disabilities are secondarily caused by the service connected phlebitis of the right leg. In addition, the Veteran filed a claim of service connection for a back condition.  There has not been any diagnosis for the lumbar spine.  In February 1992, however, a chest x-ray demonstrated degenerative joint disease of the thoracic spine.  As thoracic and lumbar spine disabilities are rated under the same schedular criteria, 38 C.F.R. § 4.71a, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim, Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Board has determined that the Veteran should receive a VA examination for his back as well.  

Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran has also indicated he is now unemployed so the record raises the issue of total disability based upon individual unemployability.  The Board notes that the Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The appropriate development should be conducted in connection with this claim. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from March 2000 to March 2007 and from March 2008 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Send the Veteran proper Veterans Claims Assistance Act (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After the record development is completed, provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that a right knee disability and a disability of either hip began in service or is causally and etiologically related to service, to specifically include considering the Veteran's lay statements and accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  The examiner is specifically asked to discuss the Veteran's service injury of a tent stake puncturing his right leg.  The examiner is asked to discuss the clinical significance of VAMC and private medical records indicating the Veteran may have a torn right lateral meniscus as documented in a private treatment note dated in December 2005.

If the examiner determines that a knee or hip disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any knee or hip disability was caused by OR aggravated by the Veteran's service connected phlebitis, right leg.  

The examiner is further advised that aggravation is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

4.  After the record development is completed, provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that a lumbar or thoracic (as shown on chest x-ray in 1992) spine disability began in service or is causally and etiologically related to service, to specifically include consideration of the Veteran's lay statements and accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

If the examiner determines that a lumbar or thoracic spine disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any lumbar or thoracic spine disability was caused by OR aggravated by the Veteran's service connected phlebitis, right leg. 

The examiner is further advised that aggravation is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

5.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




